DETAILED ACTION
	This non-final rejection is responsive to communication filed September 28, 2021.  Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razallian et al. (US 2019/0317941 A1) (‘Razallian’).

With respect to claims 1, 8 and 15 Razallian teaches a system, method and non-transitory computer-readable medium comprising: 
at least one computing device comprising at least one processor and at least one memory (paragraphs 32 and 120); and 
machine-readable instructions stored in the at least one memory (paragraphs 6 and 33), wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
identify a search query entered through a search element of a workflow application (search app 118) on a client device (Fig. 3A, paragraphs 36 and 40); 
transmit, from the workflow application to a workflow service, a request to search within an application based on the search query (paragraphs 36 and 41); 
receive, from the workflow service, application content corresponding to the search query and the application (paragraphs 36 and 42); and 
provide, by the workflow application, at least one search result based on the application content without opening the application (paragraph 43) on the client device (Fig. 3B, paragraphs 36 and 42).

With respect to claims 2, 9, and 16, Razallian teaches wherein the workflow service automatically authenticates with a network service associated with the application and retrieves the application content from the network service (paragraphs 66 and 68).

With respect to claims 3, 10, and 17, Razallian teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: open, by the workflow application, the application to show the application content within the application, wherein the application is opened in response to a user-selection of the at least one search result (Fig. 3C, paragraphs 37, 39 and 43).

With respect to claims 5, 12, and 19, Razallian teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: toggle a search status for the application in response to a user-manipulation of a user interface element of the workflow application, wherein the search status enables or disables the search element of the workflow application to search within the application without opening the application on the client device (filter/remove applications from search list; refrain searching applications) (paragraphs 74-75 and 109).

With respect to claims 6, 13, and 20, Razallian teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: arrange a search priority list (ranking) in response to a user-manipulation of a user interface element of the workflow application, wherein the search priority list causes search results for a plurality of applications to be listed according to the search priority list (paragraphs 30, 72, 75, 81-82).

With respect to claims 7 and 14, Razallian teaches wherein the search priority list indicates a priority for a respective one of the plurality of applications accessible through the workflow application (paragraphs 72 and 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Razallian in view of Warren et al. (US 2013/0304797 A1) (‘Warren’).

With respect to claims 4, 11, and 18, Razallian teaches authenticating the workflow application.
Razallian does not explicitly teach authenticate the workflow application with the workflow service using a single- sign-on token.
Warren teaches authenticating the workflow application with the workflow service using a single- sign-on token (paragraphs 31-33 and 37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the authentication of Razallian to use a single-sign-on token as taught by Warren to enable faster, easier, and more seamless authentication amongst applications.  A person having ordinary skill in the art would have been motivated to make this combination because it would only entail switching the authentication method of Razallian with that of Warren.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 3, 2022